CHRISTOPHER CAMPBELL, Plaintiff Below, Appellant,
v.
KENNETH A. WHORL, Defendant Below, Appellee.
No. 555, 2008
Supreme Court of Delaware.
Submitted: February 4, 2009.
Decided: February 10, 2009.
Before STEELE, Chief Justice, BERGER, and JACOBS, Justices.

ORDER
Myron T. Steele, Chief Justice.
This 10th day of February 2009, upon consideration of the briefs of the parties, and given our standard of review it appears to the Court that the judgment of the Superior Court should be affirmed on the basis of and for the reasons set forth in its Order dated October 30, 2008.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.